USCA4 Appeal: 21-2199      Doc: 5        Filed: 01/24/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2199


        RICHARD COLEMAN,

                            Plaintiff - Appellant,

                     v.

        STATE OF NORTH CAROLINA; FRANKLIN COUNTY, NC; AMANDA
        STEVENSON, Judge and Individually; ARKOFA AUTO SALES; R. KEITH
        SHACKELFORD, Attorney,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, District Judge. (2:21-cv-00399-RAJ-LRL)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Richard Coleman, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2199      Doc: 5         Filed: 01/24/2022     Pg: 2 of 2




        PER CURIAM:

               Richard Coleman appeals the district court’s order dismissing his civil action

        without prejudice for improper venue. ∗ We have reviewed the record and find no reversible

        error. Accordingly, we affirm for the reasons stated by the district court. Coleman v. State

        of North Carolina, No. 2:21-cv-00399-RAJ-LRL (E.D. Va. Sept. 27, 2021). We dispense

        with oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                       AFFIRMED




               ∗
                We conclude that the district court’s order dismissing Coleman’s action without
        prejudice is an appealable final order. See Domino Sugar Corp. v. Sugar Workers Local
        Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993) (holding that dismissal without prejudice
        may be final if no amendment to complaint can cure defect in plaintiff’s complaint).
                                                     2